Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Examiner was unable to located or render obvious the claimed structure and timing. 
Claim 1 wherein the input control module comprises a second transistor, a fourth transistor and a first energy storage capacitor;
a gate of the second transistor is configured to receive the second input signal, a first electrode of the second transistor is connected to a first power supply signal, and a second electrode of the second transistor is connected to the input module;
a gate of the fourth transistor is configured to receive the first clock signal, a first electrode of the fourth transistor is connected to the first power supply signal, and a second electrode of the fourth transistor is connected to the second electrode of the second transistor; and
a first electrode of the first energy storage capacitor is configured to receive the second clock signal, and a second electrode of the first energy storage capacitor is connected to the second electrode of the second transistor.

Claim 15, the potential pull-down module is configured to pull down a potential of the second node under action of a potential of the first node;
the first output module is configured to output a first output signal under action
of the potential of the first node, the potential of the second node and the first clock signal;
the second output module is configured to output a second output signal under action of a first input signal and the potential of the first node;
the isolation module is configured to isolate influence of the first node on the first output signal under action of a feedback signal of the first output module;
a first output node of each level of gate drive unit is respectively connected to a gate lines which is in one-to-one correspondence with the first output node;
the first output signal and the second output signal of each of the other gate drive units except a first level of gate drive unit and a last level of gate drive unit respectively serve as a first input signal and a second input signal of a subsequent level of gate drive unit;
the gate drive circuit further comprises a first clock signal line and a second clock signal line which are connected to each gate drive unit, wherein the first clock signal line is configured to provide the first clock signal and the second clock signal line is configured to provide the second clock signal.


Claim 20, the potential pull-down module pulling down the potential of the second node under the action of the potential of the first node; the first output module outputting the first clock signal and enabling the isolation module to operate under the action of the potential of the first node, and the isolation module isolating the influence of the potential of the first node on the first output signal; the second output module outputting a high-level signal under the action of the potential of the first node;
the input control module enabling the input module to operate under the action of
the first clock signal and the second input signal; the input module pulling up the potential of the second node, pulling down the potential of the first node and prohibiting the potential pull-down module from operating under the action of the second clock signal; the first output module outputting a low-level signal and prohibiting the isolation module from operating under the action of the potential of the second node; the second output module outputting a low-level signal under the action of the potential of the first node; and
the input control module prohibiting the input module from transmitting the second clock signal under the action of the first clock signal and the second input signal; the input module pulling down the potential of the first node and prohibiting the potential pulling-down module from operating under the action of the potential of the second node; the first output module outputting a low-level signal and prohibiting the isolation module from operating under the action of the potential of the second node; the second output module outputting a low-level signal under the action of the potential of the first node. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GRANT SITTA/Primary Examiner, Art Unit 2694